Citation Nr: 1716924	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected plantar fasciitis.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta RO).  In that rating decision, the RO, in pertinent part, granted service connection for bilateral plantar fasciitis and hypertension, and assigned an initial noncompensable (0 percent) rating, effective from August 1, 2005 for each of this disabilities.  

The RO also granted service connection for degenerative arthritis of the right shoulder and right groin strain; and, denied service connection for a knee condition, an ankle condition, and reduced vision.  

The Veteran timely appealed the initial noncompensable ratings assigned for the plantar fasciitis and hypertension, and the denials of service connection for the knee and ankle conditions.  During the pendency of the appeal, jurisdiction of the claims was transferred to the RO in Montgomery, Alabama.  

In a May 2008 rating decision, the Montgomery RO granted service connection for gout in the lower extremities, previously claimed as an ankle condition.  In a September 2012 rating decision, the RO granted service connection for a right knee condition.  Accordingly, the issues of service connection for an ankle condition and a knee condition were granted in full and therefore no longer in appellate status.  

Also, in the September 2012 rating decision, the RO granted increased ratings to 10 percent for the service-connected hypertension, and for the service-connected bilateral plantar fasciitis.  Both increases were made effective from June 27, 2011.  

In a July 2015 decision, the Board granted an increased rating to 20 percent for the service-connected hypertension prior to March 5, 2007, and denied a disability rating in excess of 10 percent for hypertension from June 27, 2011 onward.  

The Board remanded the issue of entitlement to higher initial ratings for the service-connected bilateral plantar fasciitis, rated as noncompensable prior to June 27, 2011 and rated as 10 percent disabling from June 27, 2011 onward, to the RO, via the Appeals Management Center, now the Appeals Management Office (ACO).  

Before the case was returned to the Board on appeal, the AMO issued a rating decision in July 2016 granted an initial disability rating of 30 percent for the service-connected bilateral plantar fasciitis, effective from August 1, 2005, the effective date of service connection.  The remaining issue currently on appeal is therefore characterized as shown on the cover page of this decision.  

During the pendency of this appeal, service connection was granted for a heart condition, posttraumatic stress disorder (PTSD), obstructive sleep apnea, glaucoma, right groin strain, and erectile dysfunction.  The Veteran's combined evaluation for compensation is currently 100 percent, effective from October 11, 2013.  Additionally, the Veteran receives a special monthly compensation under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ, effective from March 14, 2014.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a March 2017 Notice of Disagreement (NOD), the Veteran asserts that according to a November 2016 award letter, he was supposed to be paid at the 100 percent rate from November 1, 2013 through April 1, 2014; however, the Veteran asserts that he was only paid at the 90 percent rating during this time period.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

For the entire period covered by this claim, the Veteran's bilateral plantar fasciitis is manifested by pain and burning in the plantar surfaces of the feet, swelling in the heels, all of which is accentuated on manipulation and use of the feet, resulting in extreme tenderness of the plantar surfaces of the feet during flare-ups which is not improved with orthotics alone.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for bilateral plantar fasciitis are more nearly approximated for the entire time covered by this claim.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.27, 4.68, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a March 2005 pre-discharge letter to the Veteran, and then, after service connection for plantar fasciitis was granted, the RO sent another letter to the Veteran in August 2007 which was specific to the claim for a higher initial rating for the service-connected plantar fasciitis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  Relevant private treatment records identified by the Veteran have been obtained.  

Prior to the Board's June 2015 remand, the Veteran was afforded VA examinations with regard to his feet in April 2005, June 2011, August 2011 and June 2014.  These examinations raised the possibility that the Veteran may have additional disabilities in addition to, or in lieu of, the plantar fasciitis.  Accordingly, in the June 2015 remand, the Board explained that clarification was necessary to determine the severity of the Veteran's plantar fasciitis in conjunction with any additional foot disabilities.  The Veteran was subsequently examined by VA in October 2015, and additional VA records were added to the claims file.  The October 2015 examination is adequate to decide the claim.  There has been substantial compliance with the Board's remand directives.

In this regard, the Board is mindful that the VA examiner in October 2015 did not provide an opinion as to whether the Veteran's foot arthritis and/or hallux valgus was, as likely as not, related to the service-connected plantar fasciitis; however, as noted in more detail below, such an opinion is not necessary to decide the claim.  In this case, no medical professional has indicated that the Veteran's arthritic painful motion and hallux valgus pain are distinguishable from the service-connected plantar fasciitis.  As such, all of the Veteran's foot symptoms are considered in the rating for the plantar fasciitis; and, as noted below, warrant the assignment of the maximum schedular rating for pes planus.  Moreover, given that the Veteran's arthritis, plantar fasciitis, and hallux valgus are all productive of the same symptoms, separate ratings for each disability would violate the rule against pyramiding under 38 C.F.R. § 4.14 (evaluation of the same manifestations under different diagnoses is to be avoided).  Accordingly, another remand would service no useful purpose and would result in unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Initial Disability Rating - Plantar Fasciitis

The Veteran seeks a higher initial rating for the service-connected bilateral plantar fasciitis, which is currently rated as 30 percent disabling from August 1, 2005, the effective date of service connection.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A 30 percent rating for the Veteran's service-connected plantar fasciitis has been assigned under Diagnostic Codes 5299-5276.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, flatfoot, acquired-to identify the basis for the rating.  See 38 C.F.R. § 4.27.  As the rating schedule does not provide specific criteria for plantar fasciitis, this disability has been evaluated by analogy to pes planus under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.20, 4.71a.  

Pursuant Diagnostic Code 5276, for a bilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  For a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced unilateral pes planus warrants a 20 percent rating if severe, and a 30 percent rating if pronounced.  Id. 

Alternatively, Diagnostic Code 5284 for "foot injuries, other" provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.  As plantar fasciitis is not specifically listed in the rating schedule, a rating under Diagnostic Code 5284 may be considered.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (Diagnostic Code 5284 only applies to foot disabilities for which there is not already a specific Diagnostic Code). 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Board points out, however, that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In other words, as a threshold matter, if the Veteran's foot disability is not one of the listed disabilities for the foot under Diagnostic Code 5276 through 5283, then consideration of Diagnostic Code 5284 is appropriate.  However, a rating under Diagnostic Code 5284 is not required if the criteria for one of the other listed foot disabilities specifically contemplates the Veteran's symptomatology.  

Here, after considering the facts in this case, the Board finds that the Veteran's service-connected bilateral plantar fasciitis is more appropriately rated by analogy to pes planus under Diagnostic Code 5276 rather than "other foot injuries" under Diagnostic Code 5284.  

In addition, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Nevertheless, the Board will address the appropriate rating under the relevant Diagnostic Code, understanding that application of the amputation rule will limit the total combined evaluation.

At an April 2005 VA examination, the Veteran reported that at rest, he had no foot pain, no weakness, no stiffness, no swelling and no fatigue.  However, pain was present while standing or walking.  Examination of the feet did not reveal any signs of abnormal weight bearing, and gait was within normal limits.  Both feet were tender on examination.  The examiner found no evidence of pes planus, but x-rays revealed an inferior heel spur on the right foot.  The diagnosis was bilateral plantar fasciitis and right heel spur.

The Veteran presented to an April 2010 VA podiatry consultation with generalized bilateral arch and foot pain.  The pain, described as a dull ache, was worse at the end of the day and with activity.  The assessment was bilateral plantar fasciitis and the examiner ordered shoe inserts.  

In an April 2011 memo, a doctor at the primary care clinic of an army hospital noted that the Veteran's chronic illnesses included gouty arthritis and plantar fasciitis.  The memo indicates that the Veteran had significant pain in the feet secondary to the plantar fasciitis which was getting worse, and he was referred to a podiatrist for treatment but there was some delay before he could be seen for treatment.  The doctor therefore requested that the Veteran be allowed to refrain from running during physical training exercises and to ambulate at a slow to moderate pace, at least through the end of May 2011.  

The Veteran was seen by a podiatrist in late May 2011, who prepared a memorandum indicating that the Veteran should refrain from physical activity for an additional 30 days or until further notice.  

At a June 2011 VA examination, the Veteran reported moderate to severe aching type pain at the bilateral heels and arch area, with swelling and occasional stiffness with walking and standing for long periods.  The Veteran reported worsening pain with walking, although he denied flare-ups.  The Veteran indicated that he uses exercise, ice, and Celebrex, and finds this treatment helpful, but it is only partially effective in relieving symptoms.  The examination report also notes that the Veteran uses orthotic inserts.  On examination, there was objective evidence of tenderness in the heel and arch area of both feet.  The examiner referred to April 2010 x-rays of the feet which revealed bilateral mild hallux valgus, pes planus deformity with small calcaneal spurs.  The diagnosis was bilateral plantar fasciitis, pes planus with small calcaneal spurs, and bilateral mild hallux valgus.  

A July 2013 VA examination for non-degenerative arthritis (including inflammatory, autoimmune, crystalline and infectious arthritis) and dysbaric osteonecrosis, notes that the Veteran has gout in the lower extremities (a form of arthritis, but not degenerative or traumatic) including in his feet and toes.  According to the examination report, the Veteran's gout is productive of stiffness in the joints which limits motion.  

A February 2014 private radiology report indicates moderate to severe degenerative joint disease of the left foot and severe degenerative joint disease of the right foot.  

May 2014 x-rays of the left foot show mild first MTP arthrosis and calcaneal enthesopathy.  May 2014 x-rays of the right foot also show mild first MTP arthritis and calcaneal enthesopathy.  

A June 20214 VA examination indicates that the Veteran has diagnoses of bilateral hallux valgus and plantar fasciitis, along with bilateral first MTP arthrosis and bilateral calcaneal enthesopathy.  The examination report also states, "For the VA established diagnosis of bilateral plantar fasciitis, the diagnosis is changed and it is a new and separate diagnosis.  Hallux Valgus bilateral."  With regard to the plantar fasciitis, the Veteran reported that his symptoms of pain in the feet have not changed, and he continued to have difficulty walking.  The examiner indicated that the plantar fasciitis was productive of bilateral plantar tenderness on examination, which the Veteran reported was constant.  The examiner indicated that the plantar fasciitis was moderate on the left and moderately severe on the right.  The examiner concluded that the plantar fasciitis chronically compromised weight bearing and required custom shoe inserts.  There was pain on examination of both feet, with movement and weightbearing, which resulted in difficulties walking and standing, particularly after repeated use over time.  

The examiner also indicated that the Veteran had mild to moderate symptoms of hallux valgus, but did not identify what symptoms were attributable to the hallux valgus, or whether the Veteran's reported plantar fasciitis symptoms included hallux valgus symptoms.  

The examiner indicated that imaging studies of both feet revealed degenerative/traumatic arthritis; however, the examiner did not identify any particular x-ray studies to which he was referring.  

The examiner concluded that the functional impact of each diagnosed foot condition is that the Veteran has difficulty standing and walking for long periods of time.  

As noted in the Board's July 2015 remand, the language used by the June 2014 examiner is ambiguous because it appears to indicate that the diagnosis of plantar fasciitis is being "replaced" by a diagnosis of hallux valgus; yet, the examination report goes on to indicate the functional impairment caused by the plantar fasciitis.  

To clear up any confusion, another VA examination was conducted in October 2015.  The examiner reviewed the claims file and examined the Veteran.  The examiner indicated that the Veteran had diagnoses of bilateral plantar fasciitis and bilateral degenerative arthritis of the feet.  The Veteran reported constant bilateral aching and burning plantar pain, with flare-ups of worsening pain on weight-bearing during cold weather.  Functional impairment included difficulty with prolonged standing and walking.  Examination revealed similar findings to the June 2014 examination including bilateral foot pain on weightbearing, with increased difficulty with weight bearing proportional to the amount of time spent on his feet.  Bilateral heel tenderness to palpation was also demonstrated.  The examiner indicated that imaging studies of the feet document degenerative/traumatic arthritis of both feet.  

In summary, the medical evidence in this case shows diagnoses of bilateral plantar fasciitis, bilateral gout, bilateral arthritis of the feet, and mild hallux valgus bilaterally.  In addition to the plantar fasciitis, the Veteran's gout is service-connected and separately rated.  Thus, the remaining questions are whether the service-connected plantar fasciitis warrants an initial rating in excess of 30 percent; and, whether the Veteran's bilateral hallux valgus and/or bilateral foot arthritis warrant separate evaluations.  

According to every examination report, the Veteran's plantar fasciitis is manifested by constant pain, aching and burning of both feet which worsen with prolonged standing and/or walking.  The Veteran uses shoe orthotic inserts, ice, stretching and medication for relief, but these, collectively, only provide partial relief of symptoms.  Swelling in the heel is also described.  Each examiner found that the functional impairment due to the plantar fasciitis consists of difficulty with prolonged standing and walking due to pain.  

Based on the above evidence, the Board finds that a rating by analogy to pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 is more appropriate for the plantar fasciitis than a rating under Diagnostic Code 5284 as the symptomatology associated with the plantar fasciitis is already compensated under Diagnostic Code 5276.  The Veteran's bilateral plantar fasciitis disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  

Moreover, as detailed above, the Veteran's bilateral foot pain and swelling is specifically contemplated under Diagnostic Code 5276, and is not more nearly, or closely, analogous to some other injury to the foot.  In this case, all of the manifestations of the service-connected bilateral plantar fasciitis are contemplated by the criteria under Diagnostic Code 5276.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately rated by analogy under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.  

Regarding the severity of the plantar fasciitis, the evidence shows that the Veteran's bilateral foot pain on manipulation and use is accentuated, and there is an indication of swelling on use.  These symptoms are specifically contemplated by the 30 percent rating for bilateral pes planus.  However, the evidence also indicates that there is additional pain and functional limitation with prolonged standing and walking, suggesting that the Veteran incurs flare-ups of pain in addition to an accentuation of pain on use.  Further, tenderness of the plantar surfaces is noted on all examinations, which also presumably worsens with prolonged standing and walking, suggesting that the level of tenderness could rise to the level of "extreme" during prolonged periods of standing and/or walking.  Finally, while the evidence shows that a combination of shoe inserts, exercises, ice, and medication provide some relief of symptoms, there is no indication that the symptoms would be improved by orthopedic shoes alone.  Extreme tenderness of the plantar surfaces of the feet, with symptoms not improved by orthopedic shoes or appliances, is contemplated by the criteria for the 50 percent rating under Diagnostic Code 5276.  

Moreover, the Veteran also has documented degenerative arthritis of both feet as well as hallux valgus, which also produce pain with prolonged standing and/or walking.  Where, as here, it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, any additional pain and limited motion due to the foot arthritis and hallux valgus is considered in the rating for plantar fasciitis.  

Based on the foregoing, the Board finds that reasonable doubt exists as to whether the Veteran's overall disability picture more nearly approximates the criteria for the 30 percent rating or the 50 percent rating under Diagnostic Code 5276.  When any such reasonable doubt exists, such doubt must be resolved in the Veteran's favor.  

Accordingly, and with resolution of all doubt in favor of the Veteran, the Board finds that the criteria for the assignment of a 50 percent rating under Diagnostic Code 5276 have been more nearly approximated for the entire period covered by this claim.  

As noted above, the above rating is assigned to contemplate any additional painful motion from the non-service connected hallux valgus and arthritis of the feet.  As noted by the VA examiner in June 2014, each of the Veteran's foot conditions (plantar fasciitis, arthritis, hallux valgus) results in the same functional impairment - difficulty standing and walking for long periods of time due to pain on weightbearing.  Thus, separate disability ratings for arthritis and hallux valgus would result in impermissible pyramiding, particularly where, as here, the Board finds that the collective symptomatology from all three disabilities results in the assignment of a higher rating for the service-connected plantar fasciitis under the criteria for rating pes planus at Diagnostic Code 5276.  

Finally, the Board notes that in August 2013 correspondence, during the pendency of this appeal, the Veteran withdrew a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Additionally, the October 2015 VA examiner indicated that the Veteran was employed at that time.  Accordingly, a TDIU claim is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An initial 50 percent rating, but no higher, for the service-connected bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


